DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 12/03/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the phrase further limiting to the first reinforcement sleeve to embedded in between “each of said first outer diameter and said first threaded inner diameter” is unclear what the applicant is referring to since it is unclear how the sleeve can be embedded in between “each of” the limitations.
Regarding claim 20, the limitation “said said first reinforcement sleeve” is unclear what the applicant is referring to; and the term “about” is considered ambiguous terminology that does not define the metes and bounds of the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (U.S. Patent No. 8,360,250) in view of Hikmat et al. (Pub. No. US 2010/0038905).
Regarding claim 1, Nguyen et al. disclose an irrigation valve body (Figs. 1-14) comprising: an inlet (114); an outlet (115); and a passage (Fig. 2) therebetween; wherein one or more of the inlet (114) and the outlet (115) further comprise an outer diameter (Fig. 2) but lacks disclosure wherein one or more of the inlet and the outlet further comprise a threaded inner diameter; and a reinforcement sleeve embedded between said outer diameter and said threaded inner diameter.
Hikmat et al. teach an inlet or outlet fitting (Figs. 1-9) with an outer diameter (Fig. 7); a threaded inner diameter (Fig. 7); and a reinforcement sleeve (10) embedded between said outer diameter and said threaded inner diameter (Fig. 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify either the inlet or outlet fitting of Nguyen et al. with a reinforcement sleeve as taught by Hikmat et al. for the advantage of reinforcing a plastic fitting (paragraph 7). 

Regarding claim 2, Hikmat et al. (modified above) teach wherein said outer diameter and said threaded inner diameter are made of a plastic material (paragraph 21).
Regarding claim 3, Hikmat et al. (modified above) teach wherein said outer diameter and said threaded inner diameter are made of a nylon material (encompassed by the disclosed plastic material in paragraph 21 but also obvious to modify as explained below). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the fitting of Hikmat et al. with a nylon material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 4, Hikmat et al. (modified above) teach wherein said reinforcement sleeve (10) comprises a metal (paragraph 24).
Regarding claim 5, Hikmat et al. (modified above) teach wherein said metal includes stainless steel (paragraph 24).
Regarding claim 6, Hikmat et al. (modified above) teach wherein said reinforcement sleeve (10) comprises a polymer (paragraph 24) that will not melt during an injection molding process (paragraph 33). 
Regarding claims 10 and 11, Nguyen et al. disclose a valve body (Figs. 1-14) comprising: an inlet (114) having a first outer diameter (Fig. 2) and a first inner diameter (Fig. 2); an outlet (115) having a second outer diameter (Fig. 2) and a second inner diameter (Fig. 2); but lacks disclosure wherein the inlet and the outlet have threaded inner diameters and a first reinforcement sleeve embedded in between said first outer diameter and said first threaded inner diameter of said inlet, and a second reinforcement sleeve embedded between said second outer diameter and said second threaded inner diameter of said outlet.
Hikmat et al. teach an inlet or outlet fitting (Figs. 1-9) with an outer diameter (Fig. 7); a threaded inner diameter (Fig. 7); and a reinforcement sleeve (10) embedded between said outer diameter and said threaded inner diameter (Fig. 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify both the inlet and outlet fitting of Nguyen et al. with a reinforcement sleeve as taught by Hikmat et al. for the advantage of reinforcing a plastic fitting (paragraph 7), and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.. 

Regarding claim 12, Nguyen et al. disclose a valve body (Figs. 1-14) further comprising a second outlet (bottom outlet cover by a threaded cap, Fig. 2) having a third outer diameter (Fig. 2) and a third threaded inner diameter (Fig. 2); but lacks disclosure of a third reinforcement sleeve embedded between said third outer diameter and said third threaded inner diameter.
Hikmat et al. teach an inlet or outlet fitting (Figs. 1-9) with an outer diameter (Fig. 7); a threaded inner diameter (Fig. 7); and a reinforcement sleeve (10) embedded between said outer diameter and said threaded inner diameter (Fig. 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the valve body of Nguyen et al. with a reinforcement sleeve as taught by Hikmat et al. for the advantage of reinforcing a plastic fitting (paragraph 7), and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Regarding claim 13, Hikmat et al. (modified above) teach wherein said fitting is composed of plastic (paragraph 21) and wherein said reinforcement sleeve (10) comprises a metal (paragraph 24).
Regarding claim 14, Hikmat et al. (modified above) teach wherein said metal includes stainless steel (paragraph 24).
Regarding claim 15, Hikmat et al. (modified above) teach wherein said reinforcement sleeve (10) comprises a polymer (paragraph 24) that will not melt during an injection molding process (paragraph 33).

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (U.S. Patent No. 8,360,250) in view of Hikmat et al. (Pub. No. US 2010/0038905) and further in view of Thompson (Pub. No. US 2003/0184085).
Regarding claims 7 and 16, Nguyen et al. modified above disclose the essential features of the claimed invention but lack disclosure wherein said reinforcement sleeve extends outwardly more than said outer diameter and said threaded inner diameter. 
Thompson teaches an inlet or outlet fitting having a body (34) with a reinforcement sleeve (32) that extends outwardly more (Fig. 2A) than the body (34).
.

Claims 8-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (U.S. Patent No. 8,360,250) in view of Hikmat et al. (Pub. No. US 2010/0038905) and further in view of Hildner (U.S. Patent No. 4,682,797).
Regarding claims 8 and 17, Hikmat et al. (modified above) teach wherein said reinforcement sleeve (10) forms a continuous circular or cylindrical shape (Fig. 1) but lacks wherein said reinforcement sleeve has a plurality of apertures. 
Hildner teaches an inlet or outlet fitting (Figs. 1-4) with an outer diameter (Fig.1), a threaded inner diameter (Fig. 1), a reinforcement sleeve (4) embedded between said outer diameter (Fig. 1) and said threaded inner diameter (Fig. 1), and said reinforcement sleeve (4) forms a cylindrical shape with a plurality of apertures (20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the valve body of Nguyen et al. with a reinforcement sleeve as taught by Hildner for the advantage of fixing the reinforcement sleeve against undesired twisting or axial displacement and to assure uniform distribution of the plastic material during injection molding (Column 5 lines 46-54).

Regarding claims 9 and 18, Hikmat et al. (modified above) teach wherein said cylindrical shape (Fig. 1) comprises a break along its length from a C-shape (stamped from a sheet as disclosed in paragraphs 25-27 will have a break). 

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (U.S. Patent No. 8,360,250) in view of Hildner (U.S. Patent No. 4,682,797).
Regarding claim 19, Nguyen et al. disclose an irrigation valve body (Figs. 1-14) comprising: an inlet (114); an outlet (115); and a passage (Fig. 2) extending between the inlet (114) and outlet (115), but lacks disclosure wherein the inlet and outlet each have a reinforcement sleeve that has a plurality of apertures, and wherein injection molded plastic is positioned through said plurality of apertures. 
Hildner teaches an inlet or outlet fitting (Figs. 1-4) with an outer diameter (Fig.1), a threaded inner diameter (Fig. 1), a reinforcement sleeve (4) embedded between said outer diameter (Fig. 1) and said threaded inner diameter (Fig. 1), and said reinforcement sleeve (4) has a plurality of apertures (20) with injection molded plastic positioned through said plurality of apertures (20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet and outlet fitting of Nguyen et al. with a reinforcement sleeve as taught by Hildner for the advantage of reinforcing the fitting and fixing the reinforcement sleeve against undesired twisting or axial displacement and to assure uniform distribution of the plastic material during injection molding (Column 5 lines 46-54).

Regarding claim 20, Hildner (modified above) teaches the reinforcement sleeve (4) that comprises an inner diameter (Fig. 1), an outer diameter (Fig. 1), and a width (Fig. 1), but lacks disclosure of the dimensions of the sleeve having an inner diameter of about 3.95 inches, and outer diameter of about 4 inches, and a width of about 1.25 inches.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the reinforcement sleeve of Hildner to have an inner diameter of about 3.95 inches, an outer diameter of about 4 inches, and a width of about 1.25 inches, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentable distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the reinforcement sleeve of Hildner would not operate differently with the claimed housing dimensions since the reinforcement sleeve of Hildner function in the same manner as the inventor’s disclosed reinforcement sleeve. Further, applicant places no criticality on 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753